Citation Nr: 1032928	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  08-36 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for rheumatoid arthritis of the right knee. 

2.  Entitlement to an initial evaluation in excess of 10 percent 
for diffuse arthritis of the right foot.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for diffuse arthritis of the left foot.

4.  Entitlement to an initial evaluation in excess of 10 percent 
for diffuse ankylosis of the thoracolumbar spine with sclerosis 
of both sacroiliac joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R.S.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to October 
1955.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, Florida 
(RO).  

The Veteran testified at a June 2010 travel Board hearing; the 
hearing transcript has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  Where a claimant 
asserts that the disability in question has increased in severity 
since the most recent rating examination, an additional 
examination is appropriate. See VAOPGCPREC 11-95 (1995); Caffrey 
v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 
121 (1991).

During the Veteran's Board hearing, he indicated that his 
bilateral foot disability had increased in severity.  The Veteran 
and his representative contend that July 2006 VA examinations 
addressing the Veteran's right knee, bilateral foot, and back 
disabilities are too old to adequately rate his service-connected 
disabilities.  The Veteran has also presented evidence indicating 
that he has current sciatica secondary to his back disability.  
In this regard, the Board notes that a July 2006 VA examination 
did not note any related neurological findings, indicating that 
the Veteran denied any significant radicular symptoms as well as 
any bowel or bladder incontinence.  

In light of the foregoing, the Board finds that updated VA 
examinations are needed to fully and fairly evaluate the 
Veteran's claims for an increased rating.  See Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (where the record does not adequately 
reveal current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination - particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of the 
disability since the previous examination); Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-month old 
exam was too remote in time to adequately support a decision on 
appeal for an increased rating).  The Board finds that a remand 
for a new VA examination is necessary to assess the current 
severity of the Veteran's rheumatoid arthritis of the right knee, 
diffuse arthritis of the bilateral feet, and diffuse ankylosis of 
the thoracolumbar spine with sclerosis of both sacroiliac joints.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA orthopedic examination to determine 
the current severity of his service-connected 
rheumatoid arthritis of the right knee and 
diffuse arthritis of the bilateral feet.  The 
claims folder must be made available to the 
examiner for review. All indicated tests 
should be performed and the findings reported 
in detail.  

2.  The RO/AMC should schedule the Veteran 
for a VA orthopedic and VA neurological 
examination to determine the current severity 
of his service-connected diffuse ankylosis of 
the thoracolumbar spine with sclerosis of 
both sacroiliac joints, and to identify any 
neurological manifestations of his back 
disability.  The claims folder must be made 
available to the examiner for review. All 
indicated tests should be performed and the 
findings reported in detail.  Following a 
review of the record and an examination of 
the Veteran, the examiner should provide a 
response to all of the following:

(a) The examiner should indicate whether the 
Veteran's service-connected diffuse ankylosis 
of the thoracolumbar spine with sclerosis of 
both sacroiliac joints approximates favorable 
ankylosis of the entire thoracolumbar spine, 
unfavorable ankylosis of the entire 
thoracolumbar spine, or unfavorable ankylosis 
of the entire spine.

The Board notes that for VA compensation 
purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and 
the ankylosis results in one or more of the 
following: difficulty walking because of a 
limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin 
on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurological symptoms due to 
nerve root stretching.  Fixation of a spinal 
segment in neutral position (zero degrees) 
always represents favorable ankylosis. See 38 
C.F.R. 4.71a, General Rating Formula for 
Disease and Injuries of the Spine, Note (5).

(b)  The examiner should indicate whether the 
Veteran has incapacitating episodes 
associated with his service-connected back 
disability and should describe the frequency 
and duration of any such incapacitating 
episodes.  An incapacitating episode is 
defined as period of acute signs and symptoms 
due to intervertebral disc syndrome that 
requires physician- prescribed bed rest and 
treatment by a physician.

(c) After considering the Veteran's 
documented medical history, the examiner 
should identify all impairments associated 
with the Veteran's service-connected back 
disability including any associated 
neurological impairment.  In assessing the 
presence of any neurological impairment and 
the severity of such, the VA examiner should 
note that the record reflects a history of 
sciatica in the bilateral lower extremities.  

3.  After all development has been completed, 
the RO/AMC should review the case again based 
on the additional evidence. If the benefits 
sought are not granted, the RO/AMC should 
furnish the Veteran and his representative 
with a Supplemental Statement of the Case, 
and should give the Veteran a reasonable 
opportunity to respond before returning the 
record to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 
